t c memo united_states tax_court joel b evans petitioner v commissioner of internal revenue respondent joel b evans and donna r evans petitioners v commissioner of internal revenue respondent docket nos filed date ray cody mayo jr for petitioners edwin b cleverdon for respondent memorandum findings_of_fact and opinion lauber judge in these consolidated cases the internal_revenue_service irs or respondent determined against joel b evans petitioner for the taxable years and and against joel b evans and donna evans petitioners for the taxable years and deficiencies and accuracy-related_penalties under sec_6662 in the following amounts year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number these cases present two questions for decision whether wages peti- tioner earned in russia during are excludable from gross_income under sec_911 and whether petitioners are liable for accuracy-related penal- ties we answer both questions in the negative findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petition- ers resided in louisiana when they petitioned this court all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar petitioner grew up and attended high school in west monroe louisiana as a youth he lived with his parents on donna drive in west monroe donna drive residence his parents continue to occupy the donna drive residence petitioner began working in the oil industry in and was regularly posted to drilling locations overseas while overseas he used the donna drive residence as his address for purposes of receiving mail during such periods his mother generally managed his business affairs she had signature_authority over his checking account and paid his bills as they became due in petitioner began working for parker drilling co parker during the early 2000s he worked for parker in kazakhstan during breaks in his work shifts he usually returned to west monroe and stayed with his parents at the donna drive residence petitioner married his first wife in and they built a house on pleasant valley drive in west monroe pleasant valley drive residence they had one child after completion of the pleasant valley drive residence petitioner returned to it rather than to the donna drive residence when he came back to the united_states on home_leave in petitioner was promoted to a management position at parker’s facilities on sakhalin island in russia in this capacity petitioner supervised both land and offshore rigs sakhalin island is a remote location and weather conditions there are harsh petitioner’s base of operations was yuzhno a relatively large city he continued working at this sakhalin island post through petitioner’s work schedule during consisted of alternating day periods on and off duty during his on-duty periods he lived in employer- provided housing he lived initially in a four-bedroom apartment in yuzhno provided by parker which he shared with several other parker employees he later lived in two other staff houses parker provided him with a car and a driver because his russian visa did not permit him to drive roughly three times a year petitioner spent one to three weeks on an off- shore drilling platform during these periods he slept on the platform and ate employer-provided meals when on land petitioner occasionally interacted with the local population of sakhalin island as time and circumstances allowed he learned some basic russian phrases but generally relied on translators provided by parker he and his first wife were divorced in and he sometimes dated russian women after that time throughout the tax years in issue petitioner maintained his ownership of the pleasant valley drive residence at no time did he rent it out or attempt to rent it out with his mother’s assistance he made the monthly mortgage payments kept the homeowner’s insurance current paid for all utilities and had the exterior of the house and yard maintained the house was available at all times for his use and that of his family following the divorce petitioner’s ex-wife left the pleasant valley drive residence and his daughter moved in with his parents his mother generally cared for his daughter during while he was overseas his mother often took the daughter for overnight stays at the pleasant valley drive residence to enable her to visit friends in that neighborhood during his 30-day off-duty periods petitioner usually returned to west mon- roe in order to spend time with his family whenever he returned home parker paid the cost of his flights to and from russia on average he spent approxi- mately days of each off-duty period in west monroe for the duration of his home_leave he stayed at the pleasant valley drive residence and his daughter almost invariably joined him there no one lived full time in the pleasant valley drive residence until septem- ber when petitioner married donna evans at that time she moved into petitioner’s home and lived there throughout the remainder of and after his remarriage petitioner spent virtually all his off-duty periods with his family at the pleasant valley drive residence no family_member ever accompanied petitioner to russia during the years in issue he held a russian visa with a resident work permit although this visa allowed him to remain in russia long term it did not permit him to bring family members with him he once tried to secure a visa for his daughter but was unable to do so throughout the tax years in issue petitioner was registered to vote in louisi- ana he held a louisiana driver’s license had bank and credit card accounts in louisiana and registered and maintained vehicles in louisiana his federal in- come tax returns listed the donna drive address where his mother resided as his mailing address petitioner timely filed individual income_tax returns for and and he and donna evans timely filed joint tax returns for and his mother signed and submitted the and returns under a power_of_attorney he and his wife personally signed the and returns all four returns were pre- pared by bradley borden a tax professional using information that petitioner’s mother supplied on each of these tax returns petitioner took the position that his tax_home was in russia and accordingly excluded his wages earned in russia from his gross_income under sec_911 the irs determined that petitioner was not entitled to claim the foreign_earned_income_exclusion and timely mailed separate notices of deficiency for and and for and petitioners timely petitioned this court and the cases were consolidated for purposes of trial briefing and opinion i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact respondent bears the burden of production but petitioners bear the burden_of_proof with respect to the accuracy-related_penalty under sec_6662 see sec_7491 ii foreign_earned_income_exclusion sec_61 provides that gross_income means all income from whatever source derived citizens of the united_states are taxed on their worldwide in- come unless a specific exclusion applies eram v commissioner tcmemo_2014_60 at exclusions from gross_income are construed narrowly and a taxpayer must clearly establish his entitlement to any such exclusion ibid sec_911 provides that a qualified_individual may elect to exclude from gross_income subject_to limitations set forth in subsection b his or her foreign_earned_income to be entitled to this exclusion a taxpayer must satisfy two distinct requirements first he must be an individual whose tax_home is in a foreign_country sec_911 second he must either be a bona_fide_resident of one or more foreign countries or be physically present in such country or coun- tries during at least days in a 12-month_period ibid we first consider whether petitioner’s tax_home during was in russia sec_911 defines the term tax_home to mean in the case of an individual such individual’s home for purposes of sec_162 under sec_162 a person’s home is generally considered to be the location of his regular or principal_place_of_business see 74_tc_578 however sec_911 goes on to provide that an individual shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states thus a person whose abode is within the united_states cannot establish that his tax_home is in a foreign coun- try see 927_f2d_849 5th cir rev’g tcmemo_1989_616 93_tc_297 in bujol v commissioner tcmemo_1987_230 53_tcm_762 aff’d without published opinion 842_f2d_328 5th cir we considered the meaning of the word abode as used in sec_911 we there stated abode has been variously defined as one’s home habitation residence domicile or place of dwelling black’s law dictionary 5th ed while an exact definition of abode depends upon the context in which the word is used it clearly does not mean one’s principal_place_of_business thus abode has a domestic rather than vocational meaning and stands in contrast to tax_home as defined for purposes of sec_162 t c m cch pincite a taxpayer’s abode is generally in the country in which he has the strongest economic family and personal ties id pincite see also jones v commissioner f 2d pincite a taxpayer posted abroad will invariably have some connections with the foreign_country in which he works but if his ties to the united_states are stronger we have held that his abode remains in the united_states see eg harrington v commissioner t c pincite holding that oilfield worker lacked abode in angola we considered facts resembling those here in lemay v commissioner tcmemo_1987_256 53_tcm_862 aff’d 837_f2d_681 5th cir we there held that a taxpayer who worked alternating 28-day periods on and off duty for an oil company in tunisia was ineligible for the sec_911 foreign_earned_income_exclusion like petitioner the taxpayer in lemay was a resident of louisiana was registered to vote in louisiana possessed a louisiana driver’s license and had a louisiana bank account t c m cch pincite he main- tained a home in louisiana where his wife and daughter lived and he spent roughly half his time in louisiana with them id pincite we concluded that the taxpayer’s economic family and personal ties to the united_states were suffi- ciently strong to create an abode in this country the court_of_appeals for the fifth circuit to which appeal of these cases would lie absent stipulation to the contrary affirmed our decision see lemay v commissioner f 2d pincite w e believe that the t ax c ourt’s interpretation and application of sec_911 in the instant case is consistent with the plain language of the code and regulations thereunder petitioner’s ties to louisiana during were at least as strong as if not stronger than those of the taxpayer in lemay throughout this period peti- tioner owned a house in west monroe that he had built while he was overseas his first wife his second wife and his daughter lived in this house or in his par- ents’ house also in west monroe during his off-duty periods petitioner regularly returned to west monroe for an average of days per period to be with his family his business affairs were generally handled by his mother whose address in west monroe he used as his mailing address his driver’s license voter registration bank accounts and motor vehicles were all centered in louisiana his ties to sakhalin island by contrast were entirely transitory and did not extend much beyond the bare minimum required to perform his duties there see daly v commissioner tcmemo_2013_147 at finding military contractor lacked abode in afghanistan where his ties to that country were severely limited and transitory petitioner points out that the taxpayers in lemay and bujol worked on off- shore oil rigs whereas he mostly supervised land rigs we find this a distinction without a difference the fact that petitioner spent most of his time on land may have facilitated more socializing with the residents of sakhalin island but this fact does not render his ties to russia significantly less transitory or his ties to the united_states any less predominant petitioner also notes that his ties to louisiana were divided between two residences he had ties to the pleasant valley drive residence where he lived with his family during home_leave and to the donna drive residence which served as his mailing address and his daughter’s residence until his remarriage he argues in effect that he did not abide at either residence sec_911 does not require that we determine which particular building in west monroe constituted petitioner’s abode rather as applied here the statute asks whether his abode was in the united_states or in russia because of petitioner’s family situation he necessarily had ties both to his own home and to his parents’ home these two residences together with his other ties to louisiana gave rise to an abode within the united_states see moudy v commissioner tcmemo_1989_216 57_tcm_327 concluding that taxpayer had an abode in the united_states even though he and his children sometimes lived with his parents because an abode does not require maintenance of a separate and distinct house in asserting that his abode was in russia petitioner relies chiefly on jones which in his view supersedes the court_of_appeals for the fifth circuit’s earlier decisions in lemay and bujol in jones the taxpayer was a crew member for japan air lines jal who moved with his family to japan upon commencing employment f 2d pincite when jal reassigned him to alaska its only u s base his family moved there when jal reassigned him to japan his family could have joined him but decided not to he paid for his own housing in tokyo and lived there except when traveling for the airline or on vacation id pincite he paid for his own meals and for his vacation travel to the united_states the court of appeals concluded that the taxpayer intended to become a resident of japan that he planned to live and work there until his retirement and that these facts collectively were sufficient to establish that his abode was in japan rather than in alaska see id pincite the court_of_appeals noted in jones that congress’ purpose in adding the proviso concerning abode to sec_911 was to limit the benefits of the foreign_earned_income_exclusion to taxpayers who actually incurred the dupli- cative costs of maintaining distinct u s and foreign households see f 2d pincite the court found that the taxpayer in jones did in fact incur the costs of main- taining two separate households id pincite far from questioning its prior deci- sions involving oilfield workers the court explicitly distinguished the jones case from those earlier cases where the taxpayers did not incur such duplicative costs the facts in this case can easily be distinguished from oil rig and compound worker cases such as lemay and bujol in those cases when the taxpayers were on duty on oil rigs or in the oil field compounds they slept in employer-provided housing ate employer-provided meals and returned home to the united_states after each work period on employer-provided flights in addition the taxpayer’s family was not allowed to join him abroad these taxpayers were essentially commuting on a regular basis from their homes in the united_states id pincite petitioner has little in common with the taxpayer in jones and much in com- mon with the taxpayers in lemay and bujol unlike petitioner the taxpayer in jones was a member of an airline flight crew had a residence in the foreign_country was joined there by his family for a time paid all of his own housing costs paid for his vacation travel back to the united_states incurred the costs of maintaining two separate residences and intended to become a resident of the foreign_country and work there long term like the taxpayers in lemay and bujol petitioner was an oilfield worker abroad was not and could not be joined by his family there slept in employer-provided housing ate employer-provided meals while on offshore drilling platforms returned home to the united_states during most off-duty periods had the costs of his travel to and from the united_states paid_by his employer and was essentially commuting on a regular basis from his home in the united_states see jones v commissioner f 2d pincite we are confident that the court_of_appeals for the fifth circuit would find these cases governed by the reasoning and result of lemay and bujol and factually distinguishable from jones we reach the same conclusion on the basis of our own precedents because petitioner’s abode was within the united_states during he was not eligible to exclude his wages earned in russia from gross_income under sec_911 iii sec_6662 accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty upon the portion of any underpayment_of_tax that is attributable among other things to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and disregard means any careless reckless or intentional disregard sec_6662 the commissioner bears the burden of production with respect to a because petitioner’s possession of an abode within the united_states is fatal to his claim we need not decide whether he met the second requirement for the foreign_earned_income_exclusion by satisfying the bona_fide residence test of sec_911 he clearly could not satisfy the 330-day physical_presence_test of sec_911 on brief petitioner appears to argue that the tests for abode and residence should be the same in that he is mistaken the require- ment that the taxpayer have his abode outside the united_states set forth in sec_911 is clearly distinct from the requirement that he be a bona_fide_resident of or be physically present in a foreign_country as set forth in sec_911 and b as the courts have repeatedly held the term abode has a domestic meaning and essentially means habitation or domicile bujol t c m cch pincite whereas a taxpayer can have more than one residence he can have only one domicile see jones f 2d pincite residence is therefore much less than domicile which requires an intent to make a fixed and permanent home 59_tc_264 confirming that a taxpayer can be a bona_fide_resident of one country yet retain his domicile in another the tests for abode and residence are clearly distinct since petitioner fails the former it does not matter whether he can satisfy the latter sec_6662 penalty sec_7491 respondent met his burden of production by showing that petitioner’s wages did not qualify as foreign_earned_income excludable under sec_911 see rogers v commissioner tcmemo_2013_77 105_tcm_1478 the burden_of_proof thus shifts to petitioners to show that the penalty does not apply see 116_tc_438 the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it sec_6664 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circum- stances sec_1_6664-4 income_tax regs a taxpayer may be able to de- monstrate reasonable_cause and good_faith by showing reliance on professional advice see ibid petitioners’ tax returns for all four years were prepared by a competent tax professional his mother acting under a power_of_attorney made full disclosure to this professional of all relevant facts concerning petitioner’s employment in russia the return preparer advised that petitioner’s wages earned in russia were eligible for exclusion under sec_911 although this advice was incorrect this is a technical area of tax law and we are satisfied that petitioners reasonably relied on the advice they were given petitioners have carried their burden of proving that the accuracy-related_penalty does not apply to reflect the foregoing appropriate decisions will be entered
